Citation Nr: 0315600	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  02-06 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the hands.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran served on active duty from October 1949 to 
October 1952 and from July 1954 to February 1958.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  September 2001 by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  Service connection presupposes a 
diagnosis of a current disease.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).

The Board notes that VA cold injury protocol examinations in 
May 2001 and August 2002 did not result in a diagnosis of 
residuals of frostbite of the hands.  The RO has denied 
entitlement to service connection for residuals of frostbite 
of the hands on the basis that there has not been a diagnosis 
of the claimed disorder.

During the pendency of the veteran's appeal, on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
became law.  The VCAA applies to all pending claims for VA 
benefits and provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  The VCAA also provides that VA shall 
notify the claimant of any information, and any medical or 
lay evidence not previously provided to VA which is necessary 
to substantiate the claim and whether VA or the claimant is 
expected to obtain any such evidence.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Charles v. Principi, 16 Vet. App. 370 (2002).

With regard to the veteran's claim for service connection for 
residuals of frostbite of the hands, the Board notes that, 
although the RO notified the veteran in a March 2001 letter 
that evidence must show that the claimant has a current 
disability, the veteran has not been notified by VA in 
specific terms as to the evidence which would be needed to 
substantiate his claim and whether VA or the claimant is 
expected to attempt to obtain and submit such evidence.  In 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), the 
United States Court of Appeals for the Federal Circuit held 
that 38 C.F.R. § 19.9(a)(2)(ii), which requires the Board 
"to provide the notice required by 38 U.S.C. [§] 5103(a)" 
and that the claimant has "not less than 30 days to respond 
to the notice" is invalid because it is contrary to 
38 U.S.C. § 5103(b), which provides the claimant one year to 
submit evidence.  As matters stand, the record has a 
procedural defect in the notice required under the VCAA which 
may no longer be cured by the Board.  Accordingly, the Board 
must remand the case in order to satisfy VA's duty to notify 
the appellant.

Under the circumstances, this case is REMANDED for the 
following:

1.  The appellant should be notified, 
pursuant to the VCAA, of any information, 
and any medical or lay evidence not 
previously provided to VA, which is 
necessary to substantiate his claim on 
appeal and whether VA or the claimant is 
expected to obtain any such evidence.

2.  The appellant should be allowed the 
period of time provided by law for a 
response.

Following completion of these actions, the evidence should be 
reviewed to determine whether the appellant's claim may now 
be granted.  If the decision remains adverse to the 
appellant, he and his representative should be provided with 
an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to afford 
the appellant due process of law and the notice required by 
the VCAA.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant until he receives further notice.

In addition to evidence, the appellant has the right to 
submit additional argument on 
the matter which the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




